Citation Nr: 0818281	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  05-13 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1971 to 
May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.

In January 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.

The Board previously remanded this matter in November 2006.

In May 2008, this case was advanced on the Board's docket due 
to good cause shown. 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2007).


FINDING OF FACT

The veteran has been diagnosed with PTSD attributed to a 
credible in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. 3.303, 3.304 (2007).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claim on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a May 2004 letter, the RO notified the veteran of the 
evidence required to substantiate a claim for service 
connection.  This letter explained VA's duty to assist the 
veteran with the development of his claim and informed the 
veteran what evidence VA would be responsible for obtaining 
and what evidence VA would assist the veteran in obtaining.  
This letter also advised the veteran to submit any relevant 
medical records in his possession.  This notice complied with 
the timing requirements set forth in Pelegrini, as it was 
provided prior to the initial unfavorable rating decision.

A December 2006 letter informed the veteran of the evidence 
necessary to establish a disability rating and effective 
date.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The RO assisted 
the veteran by obtaining the service medical records and 
relevant post-service medical records identified by him.  The 
veteran was afforded a VA examination in April 2007.  

Pursuant to the instructions of the Board's November 2006 
remand, the RO attempted to obtain records from the veteran's 
court martial.  In November 2007, the Navy Judge Advocate 
General's Office notified the RO that any court martial 
records not resulting in punitive charges would have been 
destroyed within 15 years and were therefore no longer 
available.  

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  

II.  Analysis of Claim

In his hearing testimony and written statements, the veteran 
has alleged that he has PTSD as a result of being beaten and 
threatened when he was confined to the brig.

In order to establish service connection for PTSD, the 
evidence must demonstrate (1) a current diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM- 
IV); (2) a link, established by medical evidence, between 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2007).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

In this case, the veteran does not allege, and the evidence 
does not show, that the veteran participated in combat.  If 
there is no combat experience, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statements as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressor. Cohen v. Brown, 10 Vet. App. 128, 142 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

VA medical records reflect that a diagnosis of PTSD was 
initially noted in 2001.  VA medical records reflect that the 
veteran was admitted for PTSD treatment from July to 
September of 2001.  The veteran's reported the following 
incidents:  
1) being lowered by rope into an area by his unit, carrying a 
large piece of equipment and being dropped and being afraid 
he would be left to die; 2) being threatened with his life 
while being interrogated as a spy and beaten to get him to 
talk; and 3) waiting to leave an area, watching rockets and 
firefights and thinking he was going to die.   The PTSD 
program treatment records contain diagnoses of PTSD.  
However, no medical professional related this diagnosis to a 
specific stressor.  

In January 2006, a VA psychologist noted the veteran's report 
of being beaten while in the brig.  The psychologist 
diagnosed PTSD.  The psychologist opined that the veteran's 
presentation was honest and was accompanied by congruent 
affect.   

The veteran had VA psychiatric examination in April 2007.  
The examination report reflects that the veteran denied 
direct involvement in combat.  The veteran reported a 
stressor of a personal assault.  He reported that he was 
jailed on the ship and that a   sergeant beat him and 
threatened his life and family.  The examiner diagnosed PTSD 
and opined that the veteran's symptoms were most likely 
caused by the traumatic event of personal assault in the 
Navy.

The July 2007 VA examination related the diagnosis of PTSD to 
the in-service stressor of personal assault.  The first two 
requirements under § 3.304, those of a diagnosis of PTSD 
under DSM-IV criteria and a link to an in-service stressor, 
have been met.  The remaining issue before the Board is 
whether there is credible evidence that the claimed in-
service stressor occurred. 

Under 38 C.F.R. § 3.304(f)(3), if a claim for service 
connection for PTSD is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: Records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in the sources.  Examples of behavior changes that 
may constitute credible evidence of a stressor include, but 
are not limited to: Request for transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavioral changes.

Service personnel records confirm that the veteran was 
ordered to confinement during service.  In April 1973, the 
veteran was sentenced to 30 days of correctional custody for 
unauthorized absence and missing movement.  In July 1973, the 
veteran was sentenced to correctional custody for a period of 
20 days for absence from appointed place of duty, failure to 
obey a lawful order and breaking restriction and possession 
of two armed forces identification cards.    

In a May 2004 statement, the veteran asserted that he had 
bruises and blood in his urine as a result of being beaten.  
Service medical do not contain any complaints of bruises or 
of blood in the urine.  Service medical records reflect that 
the veteran was seen with complaints of severe headaches in 
May 1973.  In November 1973, the veteran complained of neck 
pain but denied a history of trauma.  

In a December 2006 statement, the veteran's former wife, 
V.W., stated that she met the veteran in 1982.  She recalled 
that the veteran had insomnia and was irritable and easily 
startled.  She indicated that he had told her that he was 
beaten while he was in the brig  

Given the statement of the veteran's former wife as well as 
well as the VA medical opinions which indicated that the 
veteran was credible in his report, the Board finds that 
there is credible evidence that the in-service stressor of 
physical assault occurred.  Accordingly, resolving reasonable 
doubt in the veteran's favor, the Board concludes that 
service connection for PTSD is warranted.  




ORDER

Service connection for PTSD is granted.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


